FILED
                           NOT FOR PUBLICATION                              MAY 14 2010

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-50414

             Plaintiff - Appellee,               D.C. No. 2:09-cr-00328-R-1

  v.
                                                 MEMORANDUM *
LUIS ALBERTO CASTRO,

             Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     Manuel L. Real, District Judge, Presiding

                        Argued and submitted May 6, 2010
                               Pasadena, California

Before: O’SCANNLAIN and TALLMAN, Circuit Judges, and BLOCK, ** District
Judge.

       Luis Alberto Castro (“Castro”) appeals his conviction on one count of being

a felon in possession of a firearm in violation of 18 U.S.C. § 922(g)(1). Castro



         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

        **
             The Honorable Frederic Block, Senior United States District Judge for
the Eastern District of New York, sitting by designation.
contends that the district court erred in denying his motion to suppress evidence

seized during an investigatory stop of a vehicle in which he was a passenger. He

also contends that the district court erred in excluding evidence of another

passenger’s juvenile adjudication for possessing the same firearm. The facts are

known to the parties and will not be repeated here except as necessary.

                                           I

      The officers had reasonable suspicion to conduct an investigatory stop of the

vehicle based on the license plate check revealing an outstanding arrest warrant for

Jose Raz. See Arizona v. Johnson, 129 S. Ct. 781, 784 (2009). Because Raz had

previously driven that vehicle, and because Castro matched Raz’s physical

description, “it was permissible to detain [Castro] in order to resolve questions

about his identity.” United States v. Crapser, 472 F.3d 1141, 1147 (9th Cir.

2007). Therefore, the district court did not err in denying the motion to suppress

the gun.

                                          II

      Even assuming, arguendo, that the district court erred in excluding the

juvenile adjudication, we are fairly assured that any error was harmless given “the

evidence’s limited probative value.” United States v. 87.98 Acres, 530 F.3d 899,

907 (9th Cir. 2008). That “possession by one person does not necessarily preclude


                                          2
possession by another,” United States v. Carrasco, 257 F.3d 1045, 1050 (9th Cir.

2001), distinguishes this case from United States v. Crosby, 75 F.3d 1343 (9th Cir.

1996), upon which Castro relies. In Crosby, the prosecution’s theory was that the

defendant had acted alone in committing an assault; therefore, we held that the

exclusion of evidence tending to inculpate another person, which “would have

tended to exculpate Crosby,” required reversal. Id. at 1349. Here, by contrast,

evidence inculpating the other passenger would not have tended to exculpate

Castro. See, e.g., United States v. Spencer, 1 F.3d 742, 745 n.2 (9th Cir. 1992);

United States v. Stewart, 770 F.2d 825, 830 (9th Cir. 1985).

      AFFIRMED.




                                          3